Name: Decision of the EEA Joint Committee No 83/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: foodstuff;  European construction;  deterioration of the environment;  health
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(02)Decision of the EEA Joint Committee No 83/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0054 - 0055DECISION OF THE EEA JOINT COMMITTEENo 83/98of 25 September 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 71/98 of 31 July 1998(1);Whereas Directive 97/41/EC of 25 June 1997 amending Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on, respectively, fruit and vegetables, cereals, foodstuffs of animal origin, and certain products of plant origin, including fruit and vegetables(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added in point 13 (Council Directive 76/895/EEC) of Chapter XII of Annex II to the Agreement: "- 397 L 0041: Council Directive 97/41/EC of 25 June 1997 (OJ L 184, 12.7.1997, p. 33)."Article 2The following indent shall be added in point 38 (Council Directive 86/362/EEC) of Chapter XII of Annex II to the EEA Agreement: "- 397 L 0041: Council Directive 97/41/EC of 25 June 1997 (OJ L 184, 12.7.1997, p. 33)."Article 3The following indent shall be added in point 39 (Council Directive 86/363/EEC) of Chapter XII of Annex II to the EEA Agreement: "- 397 L 0041: Council Directive 97/41/EC of 25 June 1997 (OJ L 184, 12.7.1997, p. 33)."Article 4The following indent shall be added in point 54 (Council Directive 90/642/EEC) of Chapter XII of Annex II to the EEA Agreement: "- 397 L 0041: Council Directive 97/41/EC of 25 June 1997 (OJ L 184, 12.7.1997, p. 33)."Article 5The texts of Directive 97/41/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 172, 8.7.1999, p. 50.(2) OJ L 184, 12.7.1997, p. 33.